UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1417



FRANCES SYPTAK,

                                              Plaintiff - Appellant,

          versus


ARABIAN AMERICAN OIL COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Lacy H. Thornburg, Dis-
trict Judge. (CA-95-107-5-T)


Submitted:   December 29, 1998            Decided:   January 20, 1999


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phyllis A. Palmieri, PALMIERI & ASSOCIATES, Morganton, North Caro-
lina, for Appellant.    V. Scott Kneese, Elizabeth Mata Kroger,
BRACEWELL & PATTERSON, L.L.P., Houston, Texas, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frances Syptak, proceeding on behalf of her deceased husband,

Harold G. Syptak, appeals the district court’s order dismissing his

complaint under the Age Discrimination in Employment Act.    See 29

U.S.C. §§ 621-634 (1994).   This case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).        After an

exhaustive analysis, the magistrate judge ultimately recommended

that relief be denied and advised the parties that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite receiving an extension of time in which to do so, Syptak

did not file his objections to the magistrate judge’s recom-

mendation until thirteen days after the expiration of the extended

period. The district court struck the untimely objections from the

record.

     The timely filing of objections to a magistrate judge’s rec-

ommendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).        See generally

Thomas v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate

review by failing to file timely objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

We grant the motion to submit the case on the briefs because the


                                 2
facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                3